Citation Nr: 0429633	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  01-00 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
hypertension, currently rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
traumatic arthritis of the left ankle, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from June 1987 to January 
1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In the November 1999 
rating decision, the RO denied claims for increased ratings 
above 10 percent for traumatic arthritis of the left ankle 
and 0 percent for hypertension.  In a January 2001 rating 
decision, the RO increased the rating for hypertension from 0 
percent to 10 percent.  The United States Court of Appeals 
for Veterans Claims (Court) has held, however, that a 
"decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal..."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the veteran's appeal of the assigned rating for 
his hypertension continues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The most recent VA medical examination of the veteran's left 
ankle was performed in July 1999.  The veteran underwent 
arthroscopic surgery on his left ankle in August 2000.  
The veteran has also not been afforded a recent examination 
for hypertension.  The veteran has reported that his 
medications for hypertension were changed after the last VA 
examination, and he has submitted relevant treatment records.
A veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Additionally, VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002).  VA has 
elaborated on this duty by undertaking to inform claimants to 
submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2004). 

The Court has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA has not provided the veteran with notice that complies 
with the requirements of 38 U.S.C.A. § 5103(a).

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should provide the 
veteran and his representative with 
notice as required by 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The 
notice should include a request to the 
veteran to submit any evidence in his 
possession that is relevant to the left 
ankle and hypertension rating claims.

2.  The AMC or RO should schedule the 
veteran for an examination to determine 
the current manifestations of traumatic 
arthritis of the left ankle.  The 
veteran's claims file should be provided 
to the examiner for review.  The 
examining physician should note the 
ranges of motion of the left ankle, and 
whether there is any instability.  The 
examiner should indicate whether there is 
evidence of additional impairment of 
function during flare-ups, or due to such 
factors as pain on motion, weakened 
movement, excess fatigability, diminished 
endurance, or incoordination.

3.  The AMC or RO should schedule the 
veteran for an examination to determine 
the current level and manifestations of 
his hypertension.  The veteran's claims 
file should be provided to the examiner 
for review.  The examiner should note 
whether the veteran is on medication for 
hypertension.

4.  Thereafter, the AMC or RO should 
review the claims on appeal.  If any 
claim is not fully granted, the AMC or RO 
should issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


